 WAYNE ELECTRIC INC.409Wayne Electric Inc.; and Electric Installation andServices and Local Union No. 441,-InternationalBrotherhood of ElectricalWorkers,AFL-CIO.Case 21-CA-14099October 14, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSOn April 29, 1976, Administrative Law Judge Rus-sellL. Stevens issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, the Charging Party, hereinalso called Local 441, filed limited exceptions and asupporting brief; and the General Counsel filed abrief in support of the Administrative Law Judge'sDecision. The Respondent also filed an answeringbrief to the Charging Party's limited exceptions andbrief, and the General Counsel filed a brief in oppo-sition to Respondent's answering brief to the Charg-ing Party's limited exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions2 of the Administrative Law Judge to theextent consistent herewith and to adopt his recom-mended Order.'iThe International Brotherhood of Electrical Workers, AFL-CIO, madea request to file a brief asamicus curiaeand the Respondent filed a state-ment in opposition to the request of the International to file asamicuscuriaeThe International's request was granted and its brief,as well asRespondent's statement in opposition to the request,has been duly consid-ered.2Member Jenkins agrees with his colleagues that sec. 3.19 of the NECA-Local 441 agreement is not a basis for denying the Union the remedialprocedures of the Board because that section allegedly encourages unlawfulage, discrmunation.On its face,this provision is as likely to have resulted from an effort tocorrect age discriminationas to commitit. In the absence of evidence show-ing improper application or effect,Member Jenkins finds nothing unlawfulin this provision.CfCongoleum Industries, Inc,197 NLRB 534, 539(1972);Farah Manufacturing Company,187 NLRB 601, 602 (1970),Lexington MetalProducts Company, Division of Ferro Manufacturing Corporation,166 NLRB878, 880(1967). ,Chairman Murphy agrees with the Administrative Law Judge that Re-spondent's affirmative defense based on Local 441's alleged age discnmma-tion is without merit. In the Chairman's view, the legality of sec. 3 19 of theNECA-Local441 collective-bargaining agreement must be decided underthe Age Discrimination in Employment Act of 1967,29 U S.C. 621,et seq,enforcement of which is left to the wage-hour administrator and is notwithin the Baord's authority to determine.-3Local441 has excepted to the Administrative Law Judge's failure torecommend that Respondent be ordered to make whole all employees whowere dewed an opportunity to work for Respondent because of the latter'sThe Respondent argues in its exceptions to the Ad-ministrative Law Judge's Decision that there is noshowing that Respondent was part of the multiem-ployer unit and further contends that Local 441 atrelevant times herein did not represent a majority ofthe employees working for Respondent. This argu-ment is at total variance with the undisputed facts.The Respondent signed letters of assent which au-thorized the Orange County Chapter, National Elec-tricalContractorsAssociation, Inc., herein calledNECA, to be "its collective bargaining representativefor all matters contained in or pertaining to the cur-rent" collective-bargaining contract between NECAand Local 441. Such authorization was to remain ineffect unless the written notice was given by Respon-dent at least 150 days prior to the anniversary date ofthe contract. The Board has held that by signing suchletters of assent an employer is bound by the mul-tiemployer contract and becomes a member of themultiemployer bargaining group 4It is undisputed that the Respondent signed theabove letters of assent on three occasions, August1972, April 1974, and January 1975, and, at least un-tilor about February 1975, adhered to the terms ofthemultiemployer contracts, utilized employees re-ferred to it from the hiring hall administered by Lo-cal 441, and paid assessments to the various employ-ee funds set up for the multiemployer groupemployees as required under the contract. The Re-spondent at no time gave any notice that it intendedto withdraw its authorization to permit NECA to beits bargaining agent.While it is true that the NECA-Local 441 contractsdo not contain a recognition clause and do not de-fine the appropriate unit, it is clear that Local 441has for many years been recognized as the bargain-ing agent for the employees in the multiemployergroup and that the majority status of Local 441 hasnever been questioned. The Administrative LawJudge found, and we agree, that the employees cov-ered by the NECA-Local 441 contract, including em-ployees of employer-members of NECA and signato-ries of letters of assent, constituted the appropriateunit and that Local 441 was the exclusive bargainingrepresentative for such employees.The record establishes that all employers in themultiemployer group are required to, and do, use thehiring hall administered by the Union and employeesrefusal toabide by itscollective-bargaining agreementwith Local 441. Wefind it unnecessarytomodifythe recommended Order as requested, inas-much as wefind that, if there are employees who would havebeen referredbut forRespondent'smisconduct the make-whole order herein encompassesthem,and that adeterminationas to whetheror not thereare such employ-ees is bestleft to thecompliance stage of this proceeding.4 SeeJohnsonElectric Company, Inc., and William A Johnson and AlbertM Thompson d/b/a Johnson Electric Company,196 NLRB 637 (1972);Cen-tral New Mexico Chapter, NECA,152 NLRB 1604 (1965).226 NLRB No. 59 410DECISIONS OF NATIONAL LABOR RELATIONS BOARDare not necessarily attached to one employer, butmay, and do, work for numerous employers withinthe bargaining group. The employees are covered-bycommon health, welfare, and pension funds to whichthe employersmake contributions. Furthermore,there is a long history of bargaining on the multiem-ployer basis, the employees work under uniformwage scales and working requirements, and the par-ties have indicated their mutual assent to be boundby the contract resulting from such bargaining. Inthis circumstance we conclude that the employeescovered by the multiemployer bargaining group con-tract have strong community of interests, that theunit was sufficiently defined and mutually assentedto, and that there is nothing shown which would ren-der it inherently improper.As noted above, Local 441 has been recognized asthe collective-bargaining agent for the employees inthe appropriate unit for many years. The Union'smajority has never been questioned, and in this rec-ord there has been no evidence presented for over-coming the presumption of continued majority sta-tus.The Respondent has never legally withdrawnfrom the contractual bargaining group, and, accord-ingly, its contention that Local 441 does not repre-sent a majority of the employees employed by it isirrelevant.As found by the Administrative LawJudge the Respondent is bound by the multiemploy-er collective-bargaining agreement.-ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Wayne Electric, Inc.,and Electric Installation Services, Anaheim, Califor-nia, their officers, agents, successors, and assigns,shall take the action set forth in the said recommend-ed Order.DECISIONSTATEMENT OF THE CASERUSSELL L. STEVENS, Administrative Law Judge: Thismatter was heard at Santa Ana, California, on March 9, 10,and 11, 1976.1 The complaint, issued on December 29, isbased on an original charge filed on October 24 and a firstamended charge filed on December 5 by Local Union No.441, International Brotherhood of ElectricalWorkers,AFL-CIO, hereinafter referred to as the Union or as Local441. The complaint alleges that Wayne Electric, Inc., and'All dates hereinafter are within 1975 unless stated to be otherwise.Electric Installation and Services, hereinafter collectivelyreferred to as Respondent and individually referred to asWayne Electric and EIS, violated Section 8(a)(1), (3), and(5) of the National Labor Relations Act, as amended, here-inafter referred to as the Act.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf ofGeneral Counsel and Respondent.Upon the entire record of the case, and from my obser-vation of the witnesses and their demeanor, I make thefollowing:FINDINGS OF FACTITHE BUSINESSOF RESPONDENTWayne Electric is, and at all times material herein hasbeen, a California corporation engaged in business as anelectrical contractor in the building and construction in-dustry in southern California.EIS is, and at all times material herein has been, a soleproprietorship engaged in business as an electrical contrac-tor in the building and construction industry in southernCalifornia.During the past 12-month period Wayne Electric andEIS, in the normal course and conduct of their above-de-scribed business operations, each performed services val-ued in excess of $50,000 for customers located in the Stateof California, each of whom, during the same period oftime, sold and shipped goods, materials, and supplies val-ued in excess of $50,000 directly to customers located out-side the State of California.I find that Respondent Wayne Electric and RespondentEIS are, and at all times material herein have been, em-ployers engaged in commerce and in a business affectingcommerce within the meaning of Section 2(6) and (7) ofthe -Act.Since on or before September 3, 1973, RespondentWayne Electric has delegated authority to Orange CountyChapter, National Electrical Contractors Association, Inc.,herein called NECA, to represent it for purposes of collec-tive bargaining.NECA is, and at all times material herein has been, anassociation comprised of various employers engaged inbusiness in Orange County, California, as electrical con-tractors in the building and construction industry, whichemployer-members have delegated to NECA the authorityto represent them for collective-bargaining purposes.The employer-members of NECA, in the aggregate, an-nually purchase and receive goods and materials valued inexcess of $50,000 from suppliers located in the State ofCalifornia, each of whom purchases and receives thosesame goods and materials directly from suppliers locatedoutside the State of California.I find that NECA is, and at all times material herein hasbeen, an employer engaged in commerce and in a businessaffecting commerce within the meaning of Section 2(6) and(7) of the Act. WAYNE ELECTRIC INC.411II.THE LABORORGANIZATION INVOLVEDServices.' The registrant is Richard R. Holmes (Holmes),Local UnionNo. 441,International Brotherhood ofElectricalWorkers,AFL-CIO,is, and at all times materialherein has been,a labor organization within the meaningof Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESBackgroundNECA and the Union are, and at all times material here-in have been, parties to collective-bargaining agreementscovering electrical work performed by members of NECAand other contractors who authorize NECA to act as theircollective-bargaining agent. A copy of the 1973-75 agree-mentis inevidence as General Counsel's Exhibit 2. A copyof the 1975-77 agreement is in evidence as GeneralCounsel's Exhibit 3.By their terms, the aforesaid agreements apply to allfirms who sign letters of assent to be bound thereby. It isnot necessary to be a member of NECA in order to sign aletter of assent, nor is it mandatory that every member ofNECA become a signatory to the agreement. As of thepresent date, approximately 388 persons or firms arebound by the current contract, of which about 240 are ac-tive employers in Orange County. Of that 240, approxi-mately 150 are members of NECA and 90 are nonmember-signatories.The collective-bargaining agreement has provisions foran exclusive hiring hall (described below), and those provi-sions regularly are followed and enforced by the Union.The agreement 2 also provides that signatory employersmust submit monthly reports 3 and contributions to the Or-ange County Electrical Industry Funds on the account offringe benefits provided for in the agreement.Wayne Steward (Steward), owner and president ofWayne Electric, signed letters of assent 4 for Wayne Elec-tric on about August 28, 1972, on April 10, 1974, and onJanuary 29, 1975. Pursuant to provisions of the agree-ments,Wayne Electric used the facilities of the Union'shiring hall until the date of his last request for an employeereferral, made on March 23, 1975.5 Wayne Electric submit-ted to the hiring hall in 1975, prior to March 3, a total ofeight requests for employees. It was stipulated by counselthat, from August 1972 through January 1975, WayneElectric submitted monthly payroll reports to the OrangeCounty Electrical Industry Funds, as required by the col-lective-bargaining agreement.'EIS is registered in Orange County as doing businessunder the fictitious name of Electrical Installations and2G C. Exh. 24is a sheetof instructions given to each signatory, explain-ing the reportingprocedure. Exh 24 was signed by Wayne Steward onJanuary 29, 19753Reports aresubmitted on a computer printout format supplied by theUnion The reports include computation of contributions for each month4G C. Exhs. 4, 5, and 65Robert Anderson, an apprentice, was dispatched to Wayne Electric onMarch 4 pursuant to this request.6G C Exhs 23(a)-(s) consistofWayne Electric's reports from February1975-January 1976.who was stipulated by counsel to be vice president anddirector of Wayne Electric. It also was stipulated by coun-sel that Holmes has a desk and office space at, and that thebusiness address of EIS is thesame as, thebusiness addressofWayne Electric. It further was stipulated that, at alltimesmaterial herein, neither EIS nor Holmes has beenissuedlicensesby the State of California to do business aselectrical contractors and that Wayne Steward has been solicensed.EIS never has been a signatory to the NECA-union bar-gaining agreement, nor has it asked the Union for employ-ee referrals, nor submitted monthly reports and contribu-tions to the Union.The exclusive hiring hall system is described in theNECA-union bargaining agreement. Its core provision is:"The Union shall be the sole and exclusive source of refer-ral of applicants for employment." The agreement definesfour groups of employees, distinguished -primarily on thebasis of experience in the trade. Employers may hire tem-porary employees if the Union is unable to refer requestedapplicants within 48 hours. Employers may reject any ap-plicant.Hours of work and wages are set forth in othersections of the agreement.-It is not necessary that applicants for work be unionmembers. Applicants report to the hiring hall, where theycomplete questionnaires 8 related primarily to their workexperience. Based on information set forth by the applicantin the questionnaire, he is assigned to a group for which heisqualified. The applicant's name then is placed on theout-of-work registry. Applicantsare assignedto jobs in thechronological order that their names appear on the out-of-work registry, unless they are referred pursuant to a namerequest. Eligibility for referral is based solely on qualifica-tions.Robert Balgenorth is, and at all times relevant herein hasbeen, a business representative for the Union. His dutiesare to "patrol" the Orange County area to determinewhether contract violations,are occurring, to attempt cor-rection of violations, and to organize. Balgenorth first be-came interested in Wayne Electric on February 6, 1975,when he found during investigation what appeared to be apossible contract violation. Because of his concern afterfinding that possible violation, Balgenorth continued hisinvestigation and confirmed in his mind that violationslikely were being committed by Wayne Electric, particular-ly violations of the referral procedure. Balgenorth reportedhis findings to Walter Johnson (Johnson), business'manag-er and financial secretary of Local 441. Johnson also is theprincipal administrative officer for the Local. Balgenorthasked Johnson to arrange a meeting with Steward,', and onMarch 1 a meeting was held in Johnson's office attendedby Johnson, Balgenorth, Steward, and two other persons.The meeting lasted about 4 hours, during which timeSteward was told about his apparent violations'of the con-tract. Steward said he did not realize he was in violationand agreed to correct any existing violations. The contractwas discussed almost in its entirety, and the union repre-7Resp Exhs1 I and 12BUnless they have completed questionnaires and have been assigned to awork group in the past 412DECISIONSOF NATIONALLABOR RELATIONS BOARDsentatives explained possibly troublesome sections of thecontract. Steward assured Balgenorth and Johnson thatthereafter he would pay proper contract wages and complywith the contract. Steward thanked them and said hewished someone had explained the contract to him earlier.The meeting ended on an amicable note. The Union didnot request that Steward leave the job he was then on,although that job was included in Balgenorth's investiga-tion.9On March 3, Johnson filed a grievance against WayneElectric, pursuant to the procedure established in the col-lective-bargaining agreement. The grievance alleged thatWayne Electric had paid less than contract wages to twoemployees, and backpay was requested. The grievance washeard by the Labor Management Committee the thirdWednesday in March, with Steward present, in accordancewith contract procedure. Steward was found to be in viola-tion of the contract.1°After the meeting of March 1, Balgenorth continued hissurveillance ofWayne Electric and observed several in-stances wherein he believed Wayne Electric again was inviolation of the contract. Those instances are discussed be-low.On a date not definitely established at the hearing, butprobably in or about June," EIS was created. Sometime inApril an individual (not named) approached John Dus-sard,12 who is a special representative for the InternationalUnion of Petroleum and Industrial Workers, AFL-CIO(Petroleum Workers' Union) and secretary-treasurer of itsLocal No. 9 (sometimes referred to as Local 9), and saidthe employees of EIS were interested in his union. Dussardgave the individual some authorization cards and thereaf-termet with employees of EIS. Holmes was at the meeting,and Dussard told him that his presence was highly irregu-lar.The meeting was broken off, and the employees latermet with Dussard out of the presence of Holmes. After themeetings, Dussard was given authorization cards signed byEIS employees. Thereafter the International sent a letterdatedMay 19, 1975, to Holmes, requesting recognition.Holmes replied to the letter on May 30, 1975, and stated,inter alia,"We are interested in obtaining a fair and dustcontract with your union . . . . I would like to expeditethis agreement as soon as possible." The first negotiationmeeting between EIS and Local 9 was held on June 9, withHolmes attending as a representative of EIS. No agreementwas reached. A second session was held July 7, attended byHolmes and Steward representing EIS, and Dussard andCarrollClark representing Local 9.Agreement wasreached and on August 6 the agreement was ratified by fiveemployees of EIS. Sometime after August 6, Balgenorthtalked with Dussard and told him Local 441 had a contract9This paragraph is a summary of the testimony of Balgenorth and John-son. Both were credible witnesses Steward took the stand, but did not denythe testimony, it is, therefore, credited10 This summary is from Johnson's testimony The testimony was notdenied by Steward, who was called by Respondent as a witness Johnson iscredited11The fictitious name registration is dated June 12.12This summary relative to Dussard is based on his credited testimonySteward was a witness but did not testify relative to, or deny, Dussard'stestimony. Holmes was not called to testify.withWayne Electric. About August 13 Balgenorth metwith ISussard and another International representative,and as a result of that meeting Local 9 decided to "backoff" and cease all activities at EIS until the situation wascleared up.The principal issues are:1.Whether Wayne Electric at times relevant herein wasunder contract with Local 441.2.Whether the creation of EIS was a sham transactionto avoid contractual obligations.Respondent interposed two affirmative defenses:1.That the charges are time-barred by Section 10(b) ofthe Act.2.That the Union practices unlawful discrimination onthe basis of age.Respondent also contends that General Counsel is es-topped from proceeding herein, because he entered into aninformal settlement agreement with EIS in Case 21-CA-13899.A. The ContractThere is no question about the fact of Steward's signingthree letters of assent for Wayne Electric in 1972, 1974, and1975. Respondent seeks to avoid the consequences of thosesignatures by contending that there is no evidence of an"actual intent" of Steward to be part of a multiemployerunit.That argument ignores the,fact of signing. A logicalquestion in the face of such a contention is, what did Stew-ard intend when he signed the letters of assent? Clearly hewanted to have access to the Union's hiring hall and to theUnion's label. Steward testified relative to his most recentsignature:At the time I signed this thing we were pretty busywith a lot of jobs going at this particulartime, and Ihad a lot of papers on my desk and I just signed thething when it came through there.That testimony is given no weight for several reasons, oneof which is that Steward signed lettersof assenton threeoccasions, not just one. The claim that he signed merelybecause the document was on his desk patently is spuriousand invites the conclusion that his testimony is not reliable.Respondent argues that Johnson stated in his letter writ-ten to Steward on January 27, 1975, that "in searching ourrecords we find that you need to execute another letter ofassent,"with nothing said about a multiemployer unit andthat, therefore, it must be inferred that 'Steward did not,when he signed the letter of intent, propose to be bound bythe existing NECA-441 contract. That argumentrelies on anon sequiturand, further, the evidence makes it clear thatSteward knew what he was doing atall timesrelevant here-in.He voluntarily signed the three letters ofassent,13 hereceived a copy of the contract to which he was bound bysigningthe letter of assent,14 he madea strenuouseffort to13 Johnson's explanation of why three, rather thanone, letters of assentwere signedand why he feels the letterof assent is open-ended is credited.The letters are not, by their terms, limited to a definite period of time.14This is a reasonable conclusion, based on the credited testimony ofBalgenorthand the fact that Steward contended at the March1meetingthat he did not understand the contract (thereby indicating he had read it). WAYNE ELECTRIC INC.413evade requirements of the contract he did not like (as dis-cussed below), and most important of all, he performedunder the contract for several years.Thatperformance iswell recorded and includes the following: (1) Wayne Elec-tric regularly utilized the hiring hall provisions of the con-tract;Steward requested referrals on eight occasions in ear-ly 1975. (2) Steward regularly each month reported to theUnion, as required by the contract, and made cash contri-butions required by those reports. (3) Steward posted thebond required by signatories to the contract. (4) Stewardattended, and took active part in, the formal grievancefiled against Wayne Electric and heard in March 1975. (5)Steward attended the meeting of March 1, 1975, called byJohnson,and took an active part in discussions that lasted4 hours and which were devoted almost entirely to WayneElectric's alleged violations of the contract. (6)Miles Bro-zowsky testified as follows, and his testimony was not de-nied by Steward:Q. Do yourecallany otherconversationswith Mr.Wayne Steward when the subject of theunion cameup?A.Well, on numerousoccasionshe spoke of theunionand that he was definitely under contract andthat the-Q. Did he say he was under contract?A. Yes, he did.Q.With what union?A. Local 441, IBEW,SantaAna. And that he wasunder contract; that he had signed it, I believe, in Juneor somethinglike that-June of '74; that he becamesignatory and'it was binding for one year, and that hewas ina world of hurt if he didn't, you know, play itcool. That was primarily all that ever was said.(7) Chester Jensen (Jensen), a former employee of WayneElectric, testified that Steward told him about April 1975thatWayne Electric had a contract with Local 441.In the face of such facts, it borders upon frivolity tocontend that Wayne Electric was not bound to the NECA-Local 441 contract. He specifically agreed in writing onthree occasions thatNECAwas his collective-bargainingrepresentative, and that he would abide by the terms of anycontract entered into by NECA and Local 441. Further, hesubstantially performed thereunder,and cannot now beheard to claim that he can repudiate the contract at will.uIt is found that, at all times relevant herein, Wayne Elec-tric, through Steward, voluntarily signed letters of assentthat bound Wayne Electric to bargaining agreements theneffective between NECA and Local 441; that Steward sosigned with'knowledge of the contents of the letters of as-sent and the bargaining agreements;thatWayne Electricand Local 441 mutually and regularly performed undersaid bargaining agreements;and that the lettersof assentand the bargaining agreements constituted valid and bind-ing contracts from and after the dates of signature.15Cornelius Storm v. United States,94 U.S.76 (1877),24 Law Ed. 42,Williston on Contracts,3d ed, § 78A;Restatement of Contracts, §63 SeealsoClark ARoss v.Producers Mutual Insurance Company,4 Utah 2d 396,295 P:2d 339 (S. Ct. Utah, 1956).B. Alleged Breaches of Contract by RespondentBalgenorth and Brozowsky testified to several breachesof contract by Wayne Electric. Those breaches may be se-parated into two divisions:16(1)Breaches prior to theMarch 1 meeting; (2) breaches after the March 1 meeting.Balgenorth and Brozowsky were impressive witnesses, andneither Steward nor any other witness for Respondent de-nied their testimony. Balgenorth and Brozowsky are cred-ited.1.The following breaches occurred prior to March 1:(a)Brozowsky was hired "off the street" by Steward onAugust 5, 1974, without request for, or with, a union refer-ral.He was told that, if a umon job was obtained, a referralby the Union would be required. Brozowsky worked for awhile at nonunion wages, after which Wayne Electric ob-tained a union job,a name referral was obtained from theUnion for Brozowsky, and he was paid on that job at theunion wage scale. (b) On February 6 a nonunion employee,BruceWilliams, performed electrical work on the Altec-Lansing job in Anaheim for the electrical contractor on thejob-Wayne Electric.17Williams had not been requestedfrom or referred by the Union. (c) On February 14 JimO'Keefe,a nonunion employee who had not been request-ed from or referred by the Union, did electrical work onthe Altec-Lansing job for Wayne Electric." (d) On Febru-ary 17 and 18 two employees, O'Keefe and Tim Timony,neither of whom had been requested from or referred bytheUnion, performed electrical work for Wayne Electric.(e)On February 19 five employees who had notbeen re-quested from or referred by the Union performed electricalwork for Wayne Electric on the Altec-Lansing job.2.The following breaches occurred after the March 1meeting: (a) Jensen was hired by Wayne Electric on March12,without request or without union referral. (b) WilsonWork was hired by Steward for Wayne Electric'in lateMarch, without request for or with a referral by the Union.(c)On March 25 Phil Verga performed electrical work atWayne Electric without union referral. (d) On April 3 twoemployees performed electrical work without referral bythe Union.C. The Formation of EISThe fact that Steward was annoyed by Local 441's inves-tigations, and that he was determined to divest himself oftheLocal's influence, is amply shown by the record.Steward's initial reaction to Balgenorth's investigation wasan attempt to conceal the fact that Wayne Electric was theelectrical contractor when violations were apparent. Onone occasion his nonunion,nonreferred employee falselygave the name of an unrelated firm to Balgenorth as hisemployer. On another occasion Holmes falsely stated toBalgenorth that another company had taken overan elec-16This division is made only to emphasize the fact that Steward, contraryto his contentions made at the March 1 meeting,violated his contract know-mV and willingly,he was fully aware of the contract's provisionsThe employee falsely told Balgenorth that he was working for PoshaEngineering.That firm is owned by Steward anddoes nonelectrical work.O'Keefe falsely told Balgenorth that he worked for Ling CorporationThe fact that the electrical contractor was Wayne Electric is corroboratedby G C. Exh 18. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDtrical contract from Wayne Electric. On still another occa-sionBalgenorth was told by one of Wayne Electric's em-ployees that the electrical contractor on thejob was PoshaEngineering,which is owned by Steward but which does noelectrical work.Johnson credibly testified that, during the meeting ofMarch 1, Steward told him about Posha Engineering andJohnson explained that he had no objection to Steward'shaving two firms, one for union and one for nonunionwork, provided the two were not "meshed"; i.e., if the twowere "separate identities entirely." A Mr. Jokola was at themeeting asa representative of Respondent, and Johnsonasked if he understood Johnson's explanation about thenecessity for Steward to maintain separate entities. Jokolasaid he understood. Balgenorth corroborated Johnson'stestimony.The history of the formation of EIS was not explained,nor was the date of its creation determined. Its backgroundisvery hazy, the only piece of evidence being the registra-tion of the fictitious name statement on June 12. That reg-istrationis signedby Holmes as the- registrant. The firstindication of the possibility of action being taken whichcould mean the formation of EIS is a statement made byJim Smith, Wayne Electric's foreman, to Jensen when thelatterwas hired. Jensen credibly testified that Smith toldhim about March 12:Jim told me that they had a contract with the IBEWbut they were getting out of it; that there were menworking on another job that were IBEW so I wasgoingto be over on this job until such time as they hadgot out of their contract with the IBEW.Wayne Electric's payroll records show that Jensen quitWayne Electric on March 21 and started working on.thatdate for Wayne Steward individually. Jensen` testified thathe.never was told about that change, but:A. I was told the company was going to changenames,but I didn't know when it was going to takeplace. I didn't think it had taken place as yet.Q. And it says that you quit Wayne Electric onApril the 18th.A. I never quit Wayne Electric.Jensen alsotestified,without denial by Steward, that, priorto his layoff on April 18, Steward told him the name of theCompany was going to be changed "because the union wasafter him, 441, for the Altec [note: Altec-Lansing] job." Onthe date of his layoff, Jensen said he was told by Stewardthat "they were also going to get a different company forus to work under." The night he was laid off Jensen metwith Steward and Smith. They had a discussion aboutSteward setting up another company and working with an-otherunion,and Steward asked Jensen if he could useJensen'swife's businesslicense for the new company. Mrs.Jensenlater refused to do as Steward requested. Jensensaid the first time he heard the name EIS was the first partof June.Work testified that he began employment for WayneElectric in late March 1975 and that, in June of the sameyear, Steward and his foreman told him "if anybody askedme who I was working for I worked for EIS." 19The first definite reference to EIS, other than the ficti-tious name registration, is contained in Brozowsky's testi-mony. Brozowsky was laid off by Wayne Electric on April14.He credibly testified that, in June, he called to talk withSteward but Steward was out. He then talkedwith Holmesand asked about a job:Iasked him if he had any work and he said thatthey had work and that they were, now called EIS, andthey were a union shop and they were in the Petro-leum Workers Union and that myrate(ifpay wouldbe $6.90 an hour after 30 days. I would start at $6.45and after 30 days I would get $6.90. And that I had aweek's,paid vacation and nine paid holidays, I believeitwas. It might have been seven. But it was eitherseven or nine paid holidays.And that they had formed the new company andwent with the Petroleum Workers.When Jensen was rehired on June 29, following a layoff,he was told by Smith that he was working for "EIS; thesamepeople,Wayne Electric." In July, StewardassignedJensen as foreman on the Marine Corps project in OrangeCounty. Brozowsky and Work were on thesameproject,under Jensen's supervision.Jensen formerly was business manager and president ofABEW (American Brotherhood of Electrical Workers).Jensen suggested to Steward in April thatSteward seeabout working out an agreement with the Petroleum Work-ers'Union because that organization worked with otherunions and affiliates- "without any problem." Jensen gaveSteward Dussard's telephone number. Holmeslater calledDussard and set up a meeting with the employees. A con-tract between EIS and the Petroleum Workers' Union sub-sequently was worked out and ratified by five employees ofEIS. Jensen credibly testified that on August 8 he talkedwith Steward on the telephone:He said, "Goddamn you, I told you I didn't want nounion."And I said, "Wayne, it isn't a matter of what youwant; it is what the men want. That is our right tohave representation if we want it."He said, "Well, there isn't a man thatwants it."And I said, "Well, they are going to haveto tell methey don't want it; not you tell me, because that is upto them. I am the steward on the job."And he says, "Well, we are not going to have nogoddamn union and I am telling you rightnow we arenot going to have any."-Credited testimony of Brozowsky, Jensen, and Work,and stipulations of counsel show that creation of EIS re-sulted in no change whatever in thebusinessofWayneElectric. Further, Respondent offered no testimony or evi-dence (other than the fictitious name registration) in sup-port of its argument that Wayne Electric and EISare sepa-rateentities.Managerialfunctions,employees,clerical19Brozowsky testified that Steward referred to EIS in a conversationabout the middle of March, but that is contrary to all othertestimony andevidence and this reference is not credited It is clear that EIS did not existon that date, and the error is attributed to confusion or faulty memory. WAYNE ELECTRIC INC.415work, place of business, arrangement of offices and desks,work assignments, officers, directors, stock ownership ofWayne Electric, and all work details 20 of Wayne Electricare the same as they were prior to the creation of EIS.Jensen credibly, testified that Steward remained the "boss"at all times while Jensen was employed and that Holmesalways deferred to Steward, even after EIS was in being.Testimony shows that Steward did the hiring and firing forboth Wayne Electric, and EIS. (See, for example G.C. Exh.17, which is a telegram signed by Steward, terminating Jen-sen.) The record is devoid of any basis for concluding thatEIS is anything more than a name.Brozowsky credibly testified that he talked with Holmesin June. Holmes told Brozowsky that negotiations were un-der way with the Petroleum Workers' Union and that thecompany name was being changed because of the "trou-ble"Respondent was having under its contract withIBEW. Holmes said his name appeared as owner of EIS,but that the real, owner was Wayne Steward. Brozowskyalso credibly testified that he agreed with Steward to workon nonunion jobs at less than union scale and to work onunion jobs at union scale when such jobs were available.Dussard was an unusually impressive witness whose tes-timony is credited in its entirety. He testified that he at-tended the contract negotiation session on July 7. Holmesand Steward, attended for EIS. Dussard and Carroll Clarkattended for the Petroleum Workers' Union. Dussard saidSteward "seemed to take the lead" for EIS, and Stewardstated:Wayne Steward told us he had a company calledWayne Electric; that he had closed it out; that, he didhave a contract with the IBEW with Wayne Electric,but that he had closed that company out and this wasa new company. That was the first time I had everheard of Wayne Electric.DiscussionSteward's pattern and course of action clearly are shownby the foregoing summary of the record. It is instructive tonote that neither Holmes nor Steward denied the testimonygiven above; Holmes did not take the stand, and Steward'stestimony was limited to answering but a few specific ques-tions.Steward frequently was in flagrant violation of his con-tract with IBEW. The Union's investigator precipitated aformal meeting on March 1 with Steward and his represen-tative. Soon thereafter Steward formed a paper organiza-tion and continued to breach his contract with Local 441,often in the name of EIS. In order to appear as a unioncompany, while still breaching his contract with Local 441through payment of less than contract wages, Steward exe-cuted 'an agreement with the Petroleum Workers' Union,20 Paychecks were made out on what appears to be an indiscriminatebasis so far as names are concerned. Some show Wayne Electric, some showWayne Steward, and some show EIS as the drawer. It is apparent thatnames merely were attempts to make a case where one did not otherwiseexistEmployee witnesses credibly stated that they always considered them-selves employees of Wayne Electric, even though other names sometimeswere usedwhich had a wage scale lower than that of Local 441. Helater became unhappy with that arrangement, but he didnot need to terminate it; Dussard backed off after hearingthat EIS and Wayne Electric were one and the same.It is clear from the record, and it is found, that Steward'screation of EIS was a sham transaction entered into for thesole purpose of enabling Steward to avoid his responsibili-ties under the contract between Wayne Electric and-Local441.21Under such circumstances, EIS is thealter egoofWayne Electric; they are a single employer and the sameorganization, with the same owner: Wayne Steward.22 Theallegations of paragraph,15 of the complaint, and the alle-gations related thereto, are supported by the record.D. Affirmative Defenses1.Allegation of time bar under Section 10(b) of the ActRespondent argues that the key action relied on by Gen-eralCounsel to establish a violation of Section 8(a)(5) isRespondent's recognition of the PetroleumWorkers'Union on May 30, 1975, and that such date is beyond the10(b) period because the 8(a)(5) allegation first was madein the amended charge filed on December 5, 1975.This argument is based on a false premise. GeneralCounsel's case is not, as claimed, "bottomed on Respon-dent EIS' recognition of the Petroleum Workers on May30, 1975." The refusal-to-bargain allegation of the com-plaint, paragraph 15, is based on the amended charge andspecifically states that the allegations of paragraphs 12 and13 of the complaint support the refusal-to-bargain allega-tion. Paragraph 13 alleges that, in or about June 1975, Re-spondent without notice changed the terms and conditionsof employment. The evidence, and counsel's stipulations,show that such changes regularly and consistently wereand have been enforced by Respondent, until and includ-ing the present date. That enforcement includes,inter alia,discontinuance of contract wage and benefit payments,discontinuance of payments to union funds as requiredby the contract, discontinuance of monthly reports to theUnion, and cessation of use of the Union's hiring hall.Failure and refusal to meet each requirement constitutesan illegal act, and tolls the application of Section 10(b).23Further,Wayne Electric is, and has been, under contractwith the Union since 1972. The Orange County unit clearlyis -defined in the contract. Failure or refusal to employ unitmembers in violation of their Section 7 rights, as describedin the original charge, normally would, or reasonably21As Johnson explained to Steward, it is possible for an entrepreneur tohave two companies, one union and one nonunion However, Steward didnot follow that course of action. He claimed to have closed his first compa-ny, and to have opened a new one, however, there was no change in busi-ness operations There was no more than a continuation of Wayne Electricunder the name of EIS22Peter KiewitSons' Coand South Prairie Construction Co,206 NLRB562 (1973),Rushton & Mercier Woodworking Co, and Rand & Co,Inc., 203NLRB 123 (1973):Schultz Painting & Decorating Co,202 NLRB Ill(1973);N L R.B, v. Gibralter Industries, Inc,307 F 2d 428 (C.A. 4, 1962),enfg 132 NLRB 1527 (1961) Tests of a single employer are described inSakrete of Northern California, Inc v N L R B,332 F 2d 902 (C A. 9, 1964),cert denied 379 U.S 961 (1965),N L R B v. Deena Artware,Inc, 361 U S.398 (1960)23Nu-Car Carriers, Inc,187 NLRB 850 (1971) 416DECISIONSOF NATIONALLABOR RELATIONS BOARDcould, be expected to involve a refusal to bargain. The8(a)(3) and (5) charges are closely and directly related, andthe original charge was timely filed. Under such circum-stances Section 10(b) is not a defense.24Finally, the date selected by Respondent as the time the10(b) period began to run is alleged to be the date Respon-dent EIS recognized the Petroleum Workers' Union.` TheCharging Party in this case is Local 441. The record showsseveral contract violations by Respondent outside the 10(b)period, but those violations are not the basis for specificcharges. The basic controversy is related to the relationshipbetween Respondent and Local 441, not between Respon-dent and individual employees. Although Local 441 wasaware of Respondent's contract violations as early as Feb-ruary, it was not aware of any activity of the PetroleumWorkers' Union, so far as the record shows,25 until Dus-sard talked with Balgenorth on September 4 and the latterlearned for the first time that Local 9 had a contract withEIS.Representatives of Local 441 and the PetroleumWorkers's,Union thereafter met, and the latter union de-cided to "back off; cease all activities in that until wefound out what the situation was."The party primarily involved thus is Local 441. TheBoard's decisions consistently hold that the 10(b) perioddoes not begin to run until the person or party adverselyaffected is put on notice of the action constituting the al-leged unfair labor practice 26 Since Local 441 first learnedon September 4 that the Petroleum Workers' Union wasinvolved with Respondent, the, 10(b) period did not start torun until that date, which is well within the 6-month peri-od.2.Alleged estoppelRespondent contends that General Counsel is estoppedfrom proceeding herein because of earlier approval of asettlement agreementinvolving EIS.The charges on which the settlement agreement wasbased involved 8(a)(1) and (3) allegations against EIS, re-lated ` to individual employees.Wayne Electric is notnamed.The parties to the settlement, and the issues, areentirely different from the case herein.27 Therefore, estop-pel is not available as a defense. As stated by the Board inFox River Pattern, Inc.,199 NLRB 68,70 (1972):There is no absolute bar to setting aside a settlementagreementand processing unfair labor practicecharged in the same matter. Yet, it is equally true thatthe Board "as a matter of policy" has respected settle-ment agreements. The line of demarcation is plain.The design'and the desirability of a settlement agree-mentis to lay disputed matters to rest. In a labor rela-tions context, it is to restore, as effectively and expedi-24 Carpenters, Local 1620 (David M Fisher Construction Co),208 NLRB94 (1974),WestinghouseElectic Corporation,188 NLRB 885 (1971);UnitedStates Postal Service,203 NLRB 916 (1'973)25WisconsinRiverValley District Council,211 NLRB 222 (1974),Alabast-er Lime Company, Inc,194 NLRB 1116 (1972),L C Cassidy & Son, Inc,185 NLRB 920 (1970).26 The record shows that Steward made every effort to keep his contractu-al violations,includinghis negotiations with the Petroleum Workers' Union,secret fromLocal 44127 Resp Exhs 6, 7, 8, and 9tiously as possible, the labor peace, which is the pur-pose of the Act to achieve. Wherethe settlementagreement achieves this end, it would bea -disserviceto the parties involved and to the policies of the Act toset asidea settlementagreement and resuscitate a dis-pute which has already been laid to rest.But this istrue only where the dispute has been effectively laid torest.Where, because of new and independent unfairlabor practices, or for otherreasons, the settlementagreement "has failed of its purpose"(Jackson Manu-facturing Company, supra),there is no'estoppel to fur-therBoard proceedings.WallaceCorporationv.N.L R.B.,323 U.S. 248, 254 (1944).The record does not show the final disposition of the EISsettlement agreement, but even had it been madefinal, itcould and would be set aside for good reason,as stated inFox River, supra.3.Alleged unlawful age discrimination'Section 3.19 of the NECA-Local 441agreement states:On all jobs employing five (5) or morejourneymen, ifavailable, every fifth journeyman shall be ,fifty (50)years of age or older.Respondent argues that Local 441 must be denied theremedial procedures of the Board becauseit encouragesunlawful age discrimination, and citesN.L.R.B. v.Man-sionHouseCenter Management Corporation,473 F.2d 471(C.A. 8, 1973),.as its authority. Respondentalso relies on29 CFR Part 860, Sec. 860.91, as authority. -Johnson and Balgenorth credibly testified that the afore-said contractual provision never has been discussed at ne-gotiationsessions,nor has it ever been used or enforced.The evidence shows that the Union has operatedits hiringhall free from discrimination on any basis.Respondent relies solely on the quoted contractual pro-visions asevidence of discrimination.The contractual provision arguably may presenta primafacieshowing of discrimination, although that propositionis doubtful. Assuming,arguendo,that it is a valid proposi-tion,General Counsel rebutted the contractual implicationwhen he presented credible evidence that the provisionnever had been the subject of negotiation and never hasbeen used. At that point it became the Respondent's bur-den to go forward and prove its defense. Respondent failedto discharge its burden. Respondent showed noinstance ofdiscrimination. Practice, not contractual provision, is thekey toMansion House.It there was stated at` 477:... we hold the remedial machinery of the [Act] can-not be available to a union which isunwilling to cor-rect past practices or racial discrimination. Federalcomplicity through recognitionof a discriminatingunion servesnot only to condone thediscrimination,but in effectlegitimizesand perpetuates such invidiouspractices. Certainly such a degree of federal participa-tion in the maintenance of racially discriminatorypractices violates basic constitutionaltenets.Thisdefense isnot applicable herein 28 '28Hawkins ConstructionCompany,210 NLRB 965 (1974) WAYNE ELECTRIC INC.4174. Failure to establish Local 441's majorityRespondent argues that General Counsel failed to estab-lish Local 441's majority status in an appropriate bargain-ing unit 29General Counsel need not offer such proof. Respondentwas signatory to, and bound by, the NECA-Local 441 con-tract.At no time did Respondent indicate its desire towithdraw from that contract. Local 441 is the union withwhich NECA historically has bargained. Respondent hasoperated under the NECA-Local 441 contract since 1972.Under suchcircumstancesthe law ofSheridan Creations,Inc.30is applicable. There the Board stated,inter aha:The Respondent contends, however, that at the timeitwithdrew from multiemployer bargaining it believedin good faith that the Union no longer represented amajority of the Respondent's employees.But in ouropinion the evidence tendered by the Respondent isnot sufficientto overcome the presumption of a con-tinued majoritystatusthat flows from the Associa-tion's recognitionof the Union as majority representa-tive. For another thing, even if we wereto assume thata majority of Respondent's employeesno longer fa-vored the Union and did not wish to be represented bythe Union, that fact would not relieve the Respondentof its obligation to bargain with the Union as to theappropriate multiemployer unit, nor justify an untime-ly withdrawal from such unit. The test of the obliga-tion to bargain in this case is whether the Union repre-sents amajority of employees in the multiemployerunit as awhole. The contract recognized the Union asmajority representative and we find the evidence in-sufficient to overcome the presumption of continuedmajority status.This argument is without merit.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCERespondent's activities set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices in violation of Section 8(a)(1) and (5) of theAct, I shall recommend that it be ordered to cease anddesist therefrom, and to take certain affirmative action de-signed to effectuate the policies of the Act.Respondent acknowledges, and the record shows, that29 Respondent argues that an 8(f) agreement here is at issue. That argu-ment is rejected as being without merit.30 Sheridan Creations,Inc,148 NLRB1503 (1964),enfd. 357 F.2d 245(C.A 2, 1966),cert.denied 385U S 1005 (1967).afterApril 24, 1975,31 Respondent unilaterally discontin-ued paying wage rates and fringe benefits, as required bythe collective-bargaining agreements.Testimony showswithout dispute that Respondent performed electrical workafter April 24, 1975, under circumstances, and using wagerates, in violation of said collective-bargaining agreements.I shall, therefore, recommend that Respondent make wholetheUnion and all unit employees for any andall lossesincurred because of Respondent's illegaland unilateralchanges described above, with interest as prescribed inIsisPlumbing & Heating Co.,138 NLRB 716 (1962).CONCLUSIONS OF LAW1.Wayne Electric, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Electrical Installation and Services is thealter egoofWayne Electric, Inc.3.Local Union No. 441, International Brotherhood ofElectricalWorkers, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.4.The following unit is an appropriate unit within themeaning of Section 9(b) of the Act:All employees engaged in electrical work, electronicwork, maintenance and temporary wiring, cable splic-ing, prefab cutting and threading of materials, han-dling and moving of electrical materials, operatingequipment incidental to electrical work, welding onelectrical work, sound work, and electrical store keep-ing employed by the employer-members of NECA,and signatories to the NECA-Local 441 contract, in-cluding\pondent, within the County of Orange,California.5.The above-named labor organization is the exclusiverepresentative of all employees in the aforesaid appropriateunit for the purpose of collective bargaining within themeaning of Section 9(a) of the Act, and has been suchexclusive representative since at least September 1973.6.Respondent engaged in unfair labor practices in vio-lation of Section 8(a)(5) and (1) of the Act, as describedabove, by:(a)Refusing on or about April 24, 1975, and at all timesthereafter, to abide by the terms of the NECA-Local 441bargaining agreements entered into and effective on Sep-tember 1, 1973, and September 1, 1975.(b)Refusing on or about April 24, 1975, and at all timesthereafter, to recognize and bargain with the Union as therepresentative for purposes of collective bargaining on be-half of the' employees in the appropriate unit describedabove.(c)Unilaterally changing, on or about April 24, 1975,existing wage rates, health and welfare benefits, pensionbenefits, and other terms and conditions of employment.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.31 It was stipulated by counsel that Respondent's actions herein describedcommenced on or about March 1, 1975. The 10(b) period commenced April24, 1975. 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the foregoing findings of fact and conclusions oflaw, and the entire record, and pursuant to Section 10(c) ofthe Act, I hereby issue the following recommended:ORDER 32Respondent Wayne Electric, Inc., and itsalter ego,Elec-trical Installation and Services, Anaheim, California, theirofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to abide by the terms of the two collective-bargaining agreements entered into between NECA andthe Union on September 1, 1973, and September 1, 1975.(b)Refusing to recognize and to bargain collectivelyconcerning rates of pay, wages, hours, and other terms andconditions of employment, with Local Union No. 441, In-ternational Brotherhood of Electrical Workers, AFL-CIO,in the following appropriate unit:All employees engaged in electrical work, electronicwork, maintenance and temporary wiring, cable splic-ing, prefab cutting and threading of materials, han-dling and moving of electrical materials, operatingequipment incidental to electrical work, welding onelectrical work, sound work, and electrical store keep-ing employed by the employer-members of NECA,and signatories to the NECA-Local 441 contract, in-cluding Respondent, within the County of Orange,California.(c)Unilaterally changing wage rates and terms and con-ditions of employment of employees in the above-de-scribed appropriate unit during the term of union contractswithout first reaching agreement with the Union aboutsuch changes.2.Take the following affirmative action, which I findwill effectuate the policies of the Act:(a)Recognize and bargain with the Union for its em-ployees in the appropriate unit described above, as re-quired by the two aforesaid NECA=Local 441 contracts.(b)Upon request, rescind any and all unilateral changesRespondent made on and after April 24, 1975, in Respon-dent's wages, wage rates, and other terms and conditions ofemployment during the effective period of said two con-tracts.(c)Make whole all its employees in the appropriate unitdefined above, for any and all loss of wages and benefitsthey incurred because of Respondent's illegal unilateralchanges described above, by paying said employees the dif-ference between what they were paid since April 24, 1975,and what they would have been paid in accordance withprovisions of the aforesaid two contracts.(d)Reimburse the Union for the loss of all health andwelfare, pension plan, and other payments incurred by theUnion as a result of Respondent's unilateral and illegalviolation of the aforesaid two contracts.32 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes(e)Post at its principal place of business in Anaheim,California, copies of the attached notice marked "Appen-dix."33 Copies of said notice, on forms provided by theRegional Director for Region 21, after being duly signedby an authorized representative of the Respondent, shallbe 'posted by the Respondent immediately upon receiptthereof, and be maintained for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall lie taken by the Respondent to insure that thenotices are not altered, defaced, or covered by any othermaterial.(f)Notify the Regional Director for Region 21, in writ-ing, within 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.33 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had a chance to giveevidence, the National Labor Relations Board has foundthat we violated the National Labor Relations Act and hasordered us to post this notice. We intend to carry out theOrder of the Board, the judgment of any court, and toabide by the following:The Act gives all employees these rights:To organize themselvesTo form, join, or help unionsTo bargain collectively through representatives oftheir choosingTo act together for collective bargaining or othermutual aid or protectionTo refuse to do any or all of these things.WE WILL NOT refuse to abide by the terms of the twocollective-bargaining agreements entered into betweenNational Electrical Contractors Association and LocalUnion No. 441, International Brotherhood of Electri-calWorkers, AFL-CIO, effective September 1, 1973,and September 1, 1975.WE WILL NOT, during the effective periods of saidtwo agreements, refuse to recognize and to bargaincollectively concerning rates of pay, wages, hours, andother terms and conditions of employment with saidUnion as the exclusive bargaining representative ofour employees in the following appropriate unit:All employees engaged in electrical work, elec-tronic work, maintenance and temporary wiring, ca-ble splicing, prefab cutting and threading of materi-als,handling and moving of electrical materials, WAYNE ELECTRIC INC.operating equipment incidental to electrical work,welding on electrical work, sound work,and electri-cal store keeping employeed by the employer-mem-bers of NECA,and signatories to the NECA-Local441 contract,within the County of Orange,Califor-nia.WE WILL NOT unilaterally change the wage rates orterms and conditions of employment of our employeesin the above-described appropriate unit, during theterm of any union contract without first reachingagreement with the Union about such changes.WE WILL recognize and bargain with the Union forour employees in the appropriate unit describedabove, as required by the aforesaid two contracts.WE WILL, upon request,rescind any and all unilater-al changes made by us on and after April 24, 1975, in419our wages,wage rates,and other terms and conditionsof employment during the effective period of theaforesaid two contracts.WE WILL make whole all our employees in the ap-propriate unit defined above for any and all loss ofwages and benefits they incurred because of our illegalunilateral changes, by paying said employees the dif-ference between what they were paid since April 24,1975, and what they would have been paid in accor-dance with provisions of the aforesaid two contracts.WE WILL reimburse the Union for the loss of allhealth and welfare,pension plan,and other paymentsincurred by the Union as a result of our unilateral andillegal violation of the aforesaid two contracts.WAYNE ELECTRIC, INC.; AND ELECTRICAL INSTALLA-TION AND SERVICES